Citation Nr: 1021017	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  04-34 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to service-
connected gunshot wound (GSW) of the right shoulder.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), to include on an 
extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The Veteran served on active duty from November 1942 to 
January 1946.

These matters came before the Board of Veterans' Appeals 
(Board) initially on appeal from a November 2005 rating 
decision which denied entitlement to service connection for 
COPD on a secondary basis and entitlement to a TDIU.

In a September 2008 decision, the Board found that new and 
material evidence had been received to reopen a claim of 
entitlement to service connection for COPD, to include as 
secondary to service-connected GSW of the right shoulder, and 
remanded the service-connection claim for additional 
development and de novo review, finding that the TDIU claim 
was intertwined with it.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).

In January 2008, the Veteran cancelled his request for a 
Central Office hearing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU, to include on an 
extraschedular basis, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's COPD was not caused by nor aggravated by the 
Veteran's service-connected GSW of the right shoulder; the 
only competent medical opinion of record has linked his COPD 
to smoking in service; and, since the Veteran's reopened 
claim was received after June 9, 1998, it cannot be 
considered service connected as it is attributable to the 
Veteran's use of tobacco products during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for COPD, 
to include as secondary to service-connected GSW of the right 
shoulder, are not met.  38 U.S.C.A. §§ 1103, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.300, 3.303, 3.304, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (Apr. 30, 2008).  

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

Collectively, in two pre-rating letters dated in August 2005 
and a post-rating letter dated in October 2008, VA gave 
notice to the Veteran regarding what information and evidence 
was needed to reopen and substantiate his claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, and what information and evidence 
would be obtained by VA.  The October 2008 letter informed 
the Veteran of how disability ratings and effective dates are 
assigned, if service connection is granted.  Accordingly, 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess.  VA issued supplemental 
statements of the case (SSOCs) with regard to this issue in 
October 2009 and March 2010.  Hence, while some of this 
notice was provided after the initial rating action on 
appeal, the Veteran is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case (SOC) or an SSOC, 
is sufficient to cure a timing defect).  Thus, any VCAA 
notice error in regard to the issue denied herein is deemed 
harmless and does not preclude appellate consideration of the 
matters decided on appeal.  See Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009) (holding that a party alleging defective 
notice has the burden of showing how the defective notice was 
harmful).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter decided on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, a private chiropractor's 
statement, and VA treatment records.  The Veteran was given a 
VA examination in May 2009, and the examiner provided 
etiological opinions in May 2009, October 2009 and March 2010 
addenda.  As such, the Board finds the record adequate for 
rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  In this regard, the Board notes that, although the 
Veteran has been in receipt of Social Security Administration 
(SSA) benefits, SSA indicated that he was receiving 
retirement not disability benefits, therefore a remand to 
obtain SSA records is not warranted.  Golz v. Shinseki, 590 
F.3d 1317, 1321 (Fed.Cir.2010) ("The language of the statute 
is explicit: not all medical records or all SSA disability 
records must be sought-only those that are relevant to the 
veteran's claim.").  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran and his representative, on the 
Veteran's behalf.  In compliance with the Board's September 
2008 remand instructions, additional VA treatment records 
were associated with the record and the Veteran was provided 
a VA examination and the examiner provided an etiological 
opinion with regard to the Veteran's COPD.  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's previous remand with regard to the claim 
decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(199).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied. There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the matter decided on appeal.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993).  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.

However, the Board notes that 38 C.F.R. § 3.300 bars service 
connection for disabilities claimed to be due to veterans' 
use of tobacco products during service for claims received 
after June 9, 1998.

Under 38 C.F.R. § 3.310 (which was revised effective in 
October 2006), service connection also may be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. § 3.310.  
Such permits a grant of service connection not only for 
disability caused by a service-connected disability, but for 
the degree of disability resulting from aggravation to a 
nonservice-connected disability by a service-connected 
disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Here, the Board must apply the earlier version of 38 
C.F.R. § 3.310, because it is more favorable to the Veteran.

In order to warrant service connection on a secondary basis, 
there must be (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's service-connection claim, both on a direct and 
secondary basis.

The Board has reviewed the Veteran's service treatment 
records and observes that they are entirely negative for 
complaints of, or treatment for, breathing difficulty during 
service.  In January 1945, the Veteran was hospitalized for 
two days for a GSW to the right shoulder and released to 
duty.  In February 1945, the Veteran was treated at the108th 
General Hospital with a history of pains in chest after 70 
days of combat.  He gave a history of being told by the 
family doctor, when he was twelve years old, that he had 
athlete's heart.  Chest x-ray showed no evidence of active 
pulmonary disease and an EKG was normal.  The Veteran smoked 
1 1/2 packs of cigarettes per day.  The consultant indicated 
that the Veteran was hit in the chest in combat and dented it 
(some depression seen in right chest).  The impression was 
psychoneurosis, conversion state, moderate chronic.  The 
Veteran was determined to be not combat material and was 
placed on limited duty.  His January 1946 separation 
examination report shows a deformity of the right anterior 
thorax - WIA, normal lungs, and no significant abnormality 
found on chest x-ray.  

In an August 1981 rating decision, the RO denied entitlement 
to service connection for breathing difficulty as secondary 
to service-connected GSW of the right shoulder on the basis 
that his service treatment records were negative for 
complaints of, or treatment for, breathing difficulty and 
also because it would be speculative to assume that a GSW to 
the right shoulder would interfere with the Veteran's 
breathing capacity.  At the time of that decision, the record 
contained an August 1981 statement from a private 
chiropractor, A. S. B., D.C.  In that statement Dr. A. S. B. 
concluded that, based on the history of a penetrating wound 
in the Veteran's body in World War II, the phrenic nerve or a 
filament from the phrenic plexus or the phrenic ganglion was 
injured and was interfering with the musculature of the 
diaphragm.  

In July 2005, the Veteran sought to reopen the claim, again 
asserting that his COPD was etiologically related to his 
period of service, specifically to his service-connected GSW 
of the right shoulder.  

Here, a VA examination and VA chest x-rays performed in June 
1947 revealed a normal respiratory system and clear lung 
fields in both lungs.  A May 1950 VA examination reflected a 
normal respiratory system.  While hospitalized by the VA from 
July to September 1959 for weakness and pain in both arms of 
two-weeks' duration, chest x-rays were performed.  They 
revealed a linear radiolucency running obliquely through the 
right hemithorax, representing either an area of atelectasis 
or fibrosis.  No other abnormalities were demonstrated in the 
lungs, pleura, diaphragm or thoracic cage.  The final 
discharge diagnosis was neuropathy of the brachial plexus, 
bilateral, due to undetermined cause; treated, improved.

VA pulmonary function tests (PFTs) performed in November 1977 
suggested minimal obstructive and restrictive ventilator 
defect, repeat PFTs were recommended.  March 1978 VA PFT 
results were inconsistent and might indicate lack of 
cooperation with the test by the Veteran or muscle weakness 
or obesity.  The impression reflected that marked decrease in 
lung volumes was most likely due to the Veteran's obesity and 
that a slight decrease in vital capacity (VC) might be due to 
a minimal restrictive defect; however, the Veteran's total 
lung capacity (TLC) was within normal limits and this was 
against any significant restriction.  The forced spirogram 
showed evidence of minimal airflow obstruction consistent 
with mild COPD without a response to bronchodilators.  
Compared to PFTs done in November 1977, there had been no 
significant change in the Veteran's pulmonary mechanics.  The 
VA physician added that the restrictive defect which was 
suggested at that time had not been confirmed by the TLC 
measurements.  At a May 1978 pulmonary follow-up, the 
Veteran's lungs were clear.  It was noted that PFTs reflected 
some decrease in muscle function and a decrease in left 
diaphragm function that would account for the Veteran's 
"restrictive" defect.

In February 2005, the Veteran was hospitalized for pneumonia 
and possible COPD.  On admission, the Veteran gave a history 
of paralyzed left hemidiaphragm (reported traumatic injury) 
and a medical history of hypertension and hyperlipidemia.  It 
was noted that the Veteran was a former smoker with second 
hand smoke exposure.  The Veteran's hypercapnea was chronic 
and was likely multifactorial and related to his COPD, 
chronic hyperventilation from his diaphragm dysfunction, and 
possible obstructive sleep apnea versus worsening 
hyperventilation with sleep (also a result of his diaphragm 
injury).  February 2005 PFTs revealed severe obstruction with 
moderate restriction consistent with COPD and contributing 
neuromuscular restriction (diaphragm paralysis).

In a February 2006 statement, the Veteran indicated that he 
was eighteen when he enlisted in the Army and began smoking 
cigarettes until he was twenty-two years old.  He served 
fifteen months in Europe.  After many months of combat, he 
found breathing difficult, so he quit smoking before leaving 
Europe.  Stopping smoking helped, but breathing was always a 
problem, especially trying to sleep.  The Veteran added that 
it was many years later that he was told that his left 
diaphragm was not functioning, maintaining that his COPD was 
caused by flu and pneumonia, but was exacerbated by his 
diaphragm problem.  An August 2005 VA pulmonary follow-up 
reflects that the Veteran had a chronically elevated left 
hemidiaphragm; that he was injured in service and was told 
his left diaphragm was paralyzed and that he had a history of 
exposure to second hand smoke.  On examination, his lungs 
were clear with decreased breath sounds in the left base.  
The impression was COPD, probably at least moderate, stable; 
and restriction secondary to left diaphragm dysfunction (from 
war injury).  Subsequent VA medical records show continuing 
treatment for COPD.

During a May 2009 VA examination, a chest x-ray revealed 
basilar atelectasis and elevated left hemidiaphragm.  The 
Veteran was found to have mild restrictive disease and a 
marked elevated left diaphragm.  He claimed that right upper 
chest pain had something to do with his COPD.  The VA 
examiner stated that there was no reason to believe that 
right upper chest pain had anything to do with the Veteran's 
COPD.  The final diagnoses included: COPD, obstructive and 
restrictive and severe; and shoulder muscle injury.  After 
reviewing the Veteran's claims file, in an addendum issued 
later the same month, the VA examiner stated that the 
Veteran's respiratory condition is at least as likely as not 
related to his military service but it is not related to his 
service-connected GSW of the right shoulder.  In an October 
2009 addendum, the May 2009 VA examiner concluded that there 
was no connection to the service-connected GSW of the right 
shoulder and that there was no relation of aggravation 
regarding the connection to the Veteran's COPD.  Finally, in 
a March 2010 addendum, the May 2009 VA examiner clarified 
that the Veteran's COPD is at least as likely as not (50/50 
probability) caused by or the result of his smoking 60 years 
ago (in the service).   

The Board acknowledges the August 1981 private chiropractor's 
opinion that, based on the history of a penetrating wound in 
the Veteran's body in World War II, the phrenic nerve or a 
filament from the phrenic plexus or the phrenic ganglion was 
injured and was interfering with the musculature of the 
diaphragm.  The Board finds the VA examiner's opinion is more 
persuasive than that render by the Veteran's private 
chiropractor.  Unlike the VA examiner, the Veteran's treating 
chiropractor did not review the Veteran's claims file that 
included copies of his service and post-service treatment 
records.  If he had, he would have noted that, there is no 
evidence of nerve damage to the phrenic nerve, plexus or 
ganglion in service or after service.  Any statements of the 
Veteran that he had sustained the claimed disability as a 
result of an alleged in-service injury are not transformed 
into "competent medical evidence" merely because the 
transcriber of the statements happens to be a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  The 
Board notes that as a medical opinion can be no better than 
the facts alleged by the appellant, an opinion based on an 
inaccurate (or, unsubstantiated) factual premise has limited, 
if any, probative value.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 177, 180 (1993).

The Board finds the VA examiner's opinion is more persuasive 
than that render by the Veteran's private chiropractor.  
Unlike the VA examiner, the Veteran's treating chiropractor 
did not review the Veteran's claims file that included copies 
of his service and post-service treatment records.  If he 
had, he would have noted that, except for his own opinion, 
other healthcare practitioners have all attributed the 
Veteran's COPD to the Veteran's history of smoking while in 
service, exposure to second hand smoke and to left 
hemidiaphragm dysfunction, while the Veteran's separation 
examination report showed a deformity of the right anterior 
thorax - WIA not of the left diaphragm, normal lungs, and no 
significant abnormality on chest x-ray.  He also would have 
learned that service connection is barred for disabilities 
claimed to be due to the Veteran's use of tobacco products 
during service for claims received after June 9, 1998, as 
this one was.  Dr. A. S. B. would have also learned that the 
restrictive defect which was suggested at the time of 
November 1977 PFTs had not been confirmed by the TLC 
measurements on March 1978 PFTs. 

Therefore, the Board finds the May 2009 VA examiner's 
addended opinion is more probative with regard to an opinion 
as to whether the Veteran's COPD is due to service or to his 
service-connected right shoulder disability.  This is 
particularly so here, where the VA examiner interviewed and 
examined the Veteran and reviewed the claims file, which 
revealed that all other healthcare providers had found the 
Veteran's was due to smoking during service, exposure to 
second had smoke, and possibly left hemidiaphragm 
dysfunction.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board); 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the Board 
may favor the opinion of one competent medical expert over 
another if its statement of reasons and bases is adequate to 
support that decision).  Therefore, in light of 38 C.F.R. 
§ 3.300 prohibition against service connection for 
disabilities claimed to be due to veterans' use of tobacco 
products during service for claims received after June 9, 
1998 and an absence of a probative opinion linking the 
Veteran's COPD to his service-connected right shoulder 
disability, his claim for service connection for COPD is 
denied.

In addition to the medical evidence, the Board has considered 
the Veteran's written assertions and those of his 
representative that his COPD is the result of service, 
particularly is secondary to the Veteran's service-connected 
right shoulder disability; however, none of this evidence 
provides a basis for allowance of the claim.  As laypersons 
without the appropriate medical training and expertise, they 
are not competent to provide a probative opinion on a medical 
matter, such as the medical relationship, if any, between a 
specific disability and service, to include an already 
service-connected disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Hence, their lay 
assertions in this regard have no probative value.

In reaching the above determination, the Board acknowledges 
that VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert, 1 Vet. 
App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Service connection for COPD, to include as secondary to 
service-connected GSW of the right shoulder, is denied.


REMAND

The Board's review of the record reveals that further VA 
action on the issue remaining on appeal is warranted.

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2009).  In exceptional circumstances, where the veteran does 
not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2009).

In determining whether the Veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran does not meet the objective, 
minimum percentage requirements, set forth in 38 C.F.R. § 
4.16(a), for consideration of a TDIU, as service connection 
is in effect for residuals of a GSW to the right shoulder, 
rated as 40 percent disabling; and for conversion reaction, 
rated as 30 percent disabling; for a combined disability 
rating of 60 percent.

But the Board notes that the September 2005 VA examiner 
indicated that the Veteran's GSW residuals would preclude the 
Veteran from physical employment; however, they should not 
preclude him from sedentary employment.  Subsequently, the 
May 2009 VA examiner opined that, for his age of 85, the 
Veteran is totally unemployable.  Neither examiner considered 
the effects of solely the Veteran's service-connected 
psychiatric and right shoulder disabilities on his 
employability, without regard to age.  It also does not 
appear that the AMC considered the May 2009 VA examiner's 
opinion at the time of readjudication of the Veteran's TDIU 
claim.

When considered in combination, the Board finds that the 
above evidence raises the question of possible entitlement to 
an extraschedular rating for a TDIU based on the Veteran's 
service-connected disabilities.  Although the Board may not 
assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008); 
38 C.F.R. § 3.321(b) (2009).  See also Rice v. Shinseki, 22 
Vet. App. 447 (2009).  As noted above, there is medical 
evidence indicating that the Veteran was unemployable due to 
service-connected disability as of September 2005.  
Accordingly, the Board must find that the Veteran has 
satisfied the requirements for extraschedular referral under 
38 C.F.R. § 4.16(b). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Refer the Veteran's claim for 
entitlement to a TDIU to the Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for a 
determination of whether his disability 
picture requires the assignment of an 
extraschedular rating under 38 C.F.R. 
§§ 3.321 and 4.16(b). 

2.  After completion of the above and any 
additional notice or development deemed 
appropriate, reconsider the Veteran's TDIU 
claim on an extraschedular basis.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, furnish him 
and his representative an SSOC and afford 
them an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


